2017 IL App (1st) 161184
                                               No. 1-16-1184

                                                                  SECOND DIVISION
                                                                   September 19, 2017
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     ______________________________________________________________________________


     RIBHIEH HUSSEIN,                                        )     Appeal from the Circuit Court
                                                             )     of Cook County.
            Plaintiff-Appellant,                             )
                                                             )
     v.                                                      )     No. 15 L 50407
                                                             )
     COOK COUNTY ASSESSOR’S OFFICE;                          )
     JOSEPH BERRIOS, Assessor; DEPARTMENT                    )     The Honorable
     OF ADMINISTRATIVE HEARINGS,                             )     Carl Anthony Walker,
     ERRONEOUS HOMESTEAD EXEMPTION                           )     Judge Presiding.
     DEPARTMENT,                                             )
                                                             )
            Defendants-Appellees.                            )

     ______________________________________________________________________________

            JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
            Presiding Justice Fitzgerald Smith and Justice Lavin concurred in the judgment and
            opinion.

                                                    OPINION

¶1          The plaintiff, Ribhieh Hussein, appeals from the trial court’s affirmance of a decision

     issued by the Department of Erroneous Homestead Exemption Administrative Hearings

     (“Department”), finding that the plaintiff was liable for back taxes, interest, and penalties totaling

     $58,377.54 for erroneous homestead exemptions on four properties that she owned. This amount

     included back taxes, interest, and penalties for tax years 2007 through 2013.
     1-16-1184


¶2          On appeal, the plaintiff argues that (1) before the Cook County Assessor’s Office

     (“Assessor”) could collect interest and penalties, it first bore the burden of proof of

     demonstrating that the erroneous homestead exemptions placed on the plaintiff’s properties were

     not a result of clerical error and that the Assessor failed to carry that burden in this case; and (2)

     even if the burden of proving clerical error or omission belonged to the plaintiff, she presented

     sufficient evidence at the hearing to carry that burden. For the reasons that follow, we conclude

     that the burden of proving clerical error or omission belongs to the plaintiff and that she failed to

     sustain that burden. We also find, however, that the portion of the Department’s order finding

     the plaintiff liable for back taxes, interest, and penalties for tax year 2007 exceeded the

     Department’s authority and, thus, must be vacated as void.

¶3                                           BACKGROUND

¶4          In 2013, the Illinois General Assembly enacted section 9-275 of the Illinois Property Tax

     Code (“Code”) (35 ILCS 200/9-275 (West 2014)), which provides the Assessor the ability to

     place liens on taxpayers’ property for unpaid property taxes, interest, and penalties resulting

     from the application of homestead exemptions to which the taxpayers were not entitled

     (“erroneous homestead exemptions”). As provided in the version of section 9-275 in effect when

     the Assessor sought to collect unpaid taxes from the plaintiff in 2014, the Assessor was entitled

     to record a lien against property for which the property owner received “3 or more erroneous

     homestead exemptions for real property, including at least one erroneous homestead exemption

     granted for the property against which the lien is sought, during any of the 6 assessment years

     immediately prior to the assessment year in which the notice of intent to record a tax lien is

     served.” 35 ILCS 200/9-275(c) (West 2014). In such a situation, the taxpayer is liable for the

     unpaid taxes, 10% interest per annum, and a penalty of 50% of the total amount of unpaid taxes


                                                      -2-
     1-16-1184


     for each year. 35 ILCS 200/9-275(f) (West 2014). A taxpayer may escape liability for the

     interest and penalties, however, where he or she paid the tax bills as received for each year and

     where the erroneous homestead exemption was the result of a clerical error or omission on the

     part of the Assessor. 35 ILCS 200/9-275(h) (West 2014).

¶5          In October 2014, pursuant to section 9-275, the Assessor sent to the plaintiff notices of

     intent to record liens (“Notices”) on four properties owned by the plaintiff. We will identify

     these four properties by the last four digits of their property index numbers (“PIN”): 1001, 1002,

     1003, and 1004 (collectively, “the properties”).      The Notices stated that a review of the

     properties revealed that the plaintiff had received erroneous homestead exemptions on each of

     these properties. Accordingly, the Assessor notified the plaintiff that it would be imposing liens

     on the properties for unpaid back taxes, interest, and penalties attributable to the plaintiff’s

     receipt of erroneous homestead exemptions, if the plaintiff did not pay the amounts due within

     30 days. The Notices broke down the amounts claimed due on each of the properties as follows:

     PIN 1001

     EXEMPTION TAX               PRINCIPAL INTEREST           PENALTY       ACCRUING TOTAL
     TYPE      YEAR                        PER                              INTEREST
                                           ANNUM
     HomeOwner       2013        $881.58   $88.16             $440.79       $0              $1410.53
     HomeOwner       2012        $809.83   $161.97            $404.92       $0              $1376.72
     HomeOwner       2011        $617.88   $185.36            $308.94       $0              $1112.18
     Long-Time       2010        $1609.91  $643.96            $804.96       $0              $3058.83
     Occupant
     HomeOwner       2009        $1716.47       $858.24       $858.24       $0              $3432.95
     HomeOwner       2008        $1578.92       $947.35       $789.46       $0              $3315.73
     HomeOwner       2007        $536.06        $375.24       $268.03       $0              $1179.33


     PIN 1002

     EXEMPTION TAX               PRINCIPAL INTEREST PENALTY                  ACCRUING TOTAL

                                                    -3-
1-16-1184


TYPE        YEAR              PER                  INTEREST
                              ANNUM
HomeOwner   2013   $881.58    $88.16     $440.79   $0         $1410.53
HomeOwner   2012   $809.83    $161.97    $404.92   $0         $1376.72
HomeOwner   2011   $624.06    $187.22    $312.03   $0         $1123.31
HomeOwner   2010   $1428.29   $571.32    $714.15   $0         $2713.76
HomeOwner   2009   $1502.82   $751.41    $751.41   $0         $3005.64
HomeOwner   2008   $1383.31   $829.99    $691.66   $0         $2904.96
HomeOwner   2007   $534.51    $374.16    $267.26   $0         $1175.93


PIN 1003

EXEMPTION TAX      PRINCIPAL INTEREST    PENALTY   ACCRUING TOTAL
TYPE      YEAR               PER                   INTEREST
                             ANNUM
HomeOwner   2013   $881.58   $88.16      $440.79   $0         $1410.53
HomeOwner   2012   $809.83   $161.97     $404.92   $0         $1376.72
HomeOwner   2011   $617.88   $185.36     $308.94   $0         $1112.18
Long-Time   2010   $1791.19  $716.48     $895.60   $0         $3403.27
Occupant
HomeOwner   2009   $1929.80   $964.90    $964.90   $0         $3859.60
HomeOwner   2008   $1774.12   $1064.47   $887.06   $0         $3725.65
HomeOwner   2007   $537.10    $375.97    $268.55   $0         $1181.62


PIN 1004

EXEMPTION TAX      PRINCIPAL INTEREST    PENALTY   ACCRUING TOTAL
TYPE      YEAR               PER                   INTEREST
                             ANNUM
HomeOwner   2013   $881.58   $88.16      $440.79   $0         $1410.53
HomeOwner   2012   $809.83   $161.97     $404.92   $0         $1376.72
HomeOwner   2011   $624.06   $187.22     $312.03   $0         $1123.31
HomeOwner   2010   $1428.29  $571.32     $714.15   $0         $2713.76
HomeOwner   2009   $1502.82  $751.41     $751.41   $0         $3005.64
HomeOwner   2008   $1383.31  $829.99     $691.66   $0         $2904.96
HomeOwner   2007   $534.51   $374.16     $267.26   $0         $1175.93




                                -4-
     1-16-1184


¶6          Upon receipt of the Notices, the plaintiff requested a hearing. At that hearing, the

     plaintiff stipulated to the fact that she had, in fact, received the homestead exemptions identified

     in the Notices. In addition, the plaintiff offered the following testimony. She resided in a home

     in Burbank, Illinois, and had done so since 1991 or 1992 when she bought that home. The

     properties at issue were four units in a six-unit condominium building in Chicago Ridge, Illinois.

     The plaintiff purchased that building in 1988 and lived there from the time of purchase until she

     moved to Burbank in 1992. Since moving to Burbank, she has not lived in the building in

     Chicago Ridge. The plaintiff acknowledged that she received and paid the tax bills for the four

     properties at issue. When she received the bills, she would only look at them to determine

     whether they were the tax bills for the Chicago Ridge building or for her Burbank home and how

     much she owed.

¶7          According to the plaintiff’s testimony, when she purchased the Chicago Ridge building,

     she never applied to receive any homestead exemptions on the properties, and she did not

     subsequently apply for any in 2007, 2008, 2009, 2010, 2011, 2012, or 2013. The plaintiff also

     testified that she did not know that any exemptions were being applied to the properties. In fact,

     she did not become aware of the fact that homestead exemptions had been applied to the

     properties until she received the Notices in October 2014.

¶8          In closing argument at the hearing, the plaintiff argued that because the Assessor failed to

     demonstrate that the plaintiff had applied for the homestead exemptions on the properties, she

     should be permitted to take advantage of the clerical-error provision of section 9-275(h) and not

     be held liable for the requested interest and penalties. The administrative law judge hearing the

     matter disagreed that the burden was on the Assessor to demonstrate that the plaintiff had applied

     for the exemptions, because nothing in the governing statute required such proof. He elaborated:


                                                     -5-
     1-16-1184


                 “There is a provision in the legislation that says that if it is established that this came

            about because of a clerical error, you would only have to pay the back taxes. It could be

            looked at in a couple of ways. The burden of proof is always on the assessor’s office.

            But I don’t know that that requires them to establish there was no clerical error. I don’t

            know how you would go about doing it. The other way of looking at it is that the—if

            you’re going to present an affirmative defense, you would have to present evidence that

            there was, in fact, a clerical error.

                 There have been no evidence [sic] presented here that there was any sort of clerical

            error. There has been no evidence presented here that there was some sort of system that

            was supposed to have been followed, that was not followed. The legislation, while it

            doesn’t say so directly, seems to suggest that it is, uh, to be strictly construed, and it does

            set forth for the penalties and the interest that are being sought, so I find by

            preponderance of the evidence that, uh, that the county has established and met its burden

            of proof. I find that there was no evidence presented in the record one way or another

            that would establish the defense that these exemptions were done as a result of the

            clerical error of the assessor’s office.”

     Based on these findings, the Department entered an order holding the plaintiff liable for the

     erroneous homestead exemptions identified in the Notices.

¶9          Thereafter, the plaintiff filed in the trial court a complaint for administrative review of the

     Department’s decision. In the trial court, the plaintiff renewed her contention that the Assessor

     bore the burden of proving that the erroneous homestead exemptions were not the result of

     clerical error or omission. She also argued that even if she bore the burden of proving clerical

     error or omission, she had satisfied that burden.


                                                        -6-
       1-16-1184


¶ 10          After complete briefing by the parties, the trial court issued its opinion affirming the

       Department’s decision. With respect to the issue of who bore the burden of proof on the alleged

       clerical error or omission, the trial court found that the language and structure of section 9-275

       indicated that the burden of proof of proving clerical error or omission belonged to the plaintiff.

       The trial court also noted that placing the burden of proof on the plaintiff was consistent with the

       Code’s attempts to balance protecting taxpayers from administrative errors with reducing the

       burden on the Assessor. According to the trial court, by placing the burden on the taxpayer to

       make sure that the correct exemptions are applied to a given property, section 9-275 places the

       burden on the person with the greatest knowledge of the property’s use; after all, it would be

       unduly burdensome to charge the Assessor with the responsibility of staying abreast of every

       change in use or ownership of all of the properties in the county.

¶ 11          As for the plaintiff’s contention that even if the burden to prove clerical error falls on her,

       she carried her burden, the trial court disagreed, noting that the plaintiff never made any effort to

       correct the erroneous homestead exemptions, despite receiving tax bills that would have

       identified the exemptions applied to each property. In addition, the trial court dismissed the

       plaintiff’s claim that taxpayers do not have access to the documentation necessary to prove

       clerical error, observing that taxpayers could keep copies of the notices and bills sent to them by

       the Assessor and copies of their applications for exemptions.

¶ 12          Following the trial court’s decision, the plaintiff brought this timely appeal.

¶ 13                                     STANDARD OF REVIEW

¶ 14          Under section 9-275(e) (35 ILCS 200/9-275(e) (West 2014)), a property owner is entitled

       to appeal the decision of the Department to the circuit court pursuant to the Administrative

       Review Law (735 ILCS 5/3-101 et seq. (West 2014)). Under the Administrative Review Law,


                                                       -7-
       1-16-1184


       we may review all questions of law and fact presented by the record (735 ILCS 5/3-110 (West

       2014)), but our review is of the decision of the administrative agency, not the trial court (Exelon

       Corp. v. Department of Revenue, 234 Ill. 2d 266, 272 (2009)).

¶ 15                                                   ANALYSIS

¶ 16           On appeal, the plaintiff again argues that the Assessor bore the burden of proving that the

       erroneous homestead exemptions were not the result of clerical error or omission, or, in the

       alternative, if the burden belonged to the plaintiff to prove clerical error or omission, she carried

       that burden. We disagree in both respects.

¶ 17           First, we note that despite contending that section 9-275 places the burden of proof on the

       Assessor’s office, the plaintiff merely quotes the clerical-error provision of section 9-275(h) and

       fails to provide any analysis of the language. 1 Nevertheless, because the thrust of the plaintiff’s

       argument is apparent and because our review of issues of statutory interpretation is de novo

       (Cuevas v. Berrios, 2017 IL App (1st) 151318, ¶ 33), the plaintiff’s failure to elaborate on her

       position does not inhibit our review of this matter.

¶ 18           The clerical-error provision of section 9-275(h), as it read in the 2014 version in effect at

       the time that the Department issued the Notices to the plaintiff, read as follows:

                    “If the erroneous homestead exemption was granted as a result of a clerical error or

               omission on the part of the chief county assessment officer, and if the owner has paid its

               tax bills as received for the year in which the error occurred, then the interest and

               penalties authorized by this Section with respect to that homestead exemption shall not be

               chargeable to the owner. However, nothing in this Section shall prevent the collection of

               the principal amount of back taxes due and owing.”

       1
         In contrast, the defendants have submitted an exceptionally thorough, well-written, and well-reasoned analysis of
       the statutory language and underlying policy.

                                                              -8-
       1-16-1184


       35 ILCS 200-9-275(h). In interpreting this language, our goal is to identify and implement the

       intent of the legislature, which is best evidenced by the language of the statute. Cuevas, 2017 IL

       App (1st) 151318, ¶ 33. “If the language is clear and unambiguous, we may not depart from the

       plain language and meaning of the statute by reading into it exceptions, limitations or conditions

       that the legislature did not express, nor by rendering any word or phrase superfluous or

       meaningless.” Id. We must read all parts of the statute together and not in isolation, so as to

       “produce a harmonious whole.” Dow Chemical Co. v. Department of Revenue, 224 Ill. App. 3d

       263, 266 (1991). Although we are not bound by an agency’s interpretation of a statute that it

       administers, we will typically defer to the agency’s interpretation unless it is erroneous. Cuevas,

       2017 IL App (1st) 151318, ¶ 33

¶ 19          Before turning to the specific language of section 9-275, we note a clear general intent by

       the legislature, throughout section 9-275, to place the responsibility on the taxpayer for

       maintaining accurate property exemptions. For example, section 9-275(b) (35 ILCS 200/9-

       275(b) (West 2014)) required the Assessor, when sending out assessment notices, to include a

       list of homestead exemptions applied to the subject property. In the assessment notice, the

       Assessor was also required to advise the taxpayer that if the taxpayer, within 60 days of

       receiving the assessment notice, notified the Assessor that he or she received an erroneous

       homestead exemption in a previous assessment year and the taxpayer paid the principal amount

       of the resulting unpaid taxes plus interest, then the taxpayer would not be liable for any penalties.

       Id. In addition, under section 15-20 of the Illinois Property Tax Code (35 ILCS 200/15-20 (West

       2014)), the taxpayer has the obligation to report to the Assessor, within 90 days, any change in

       use, leasehold estate, or titleholder of any property listed as exempt.




                                                        -9-
       1-16-1184


¶ 20          With that context in mind, we conclude that although section 9-275 does not explicitly

       place the burden of proof for demonstrating clerical error or the lack thereof on either of the

       parties, the statute’s language indicates that the General Assembly intended to place the burden

       on the taxpayer seeking to avoid liability for the interest and penalties arising from the erroneous

       homestead exemptions.

¶ 21          First, section 9-275(c) provided that the Assessor could impose a lien on property that

       meets the following relevant conditions:

              “(1) is located in the county and (2) received one or more erroneous homestead

              exemptions if, upon determination of the chief county assessment officer, the property

              owner received: *** (B) 3 or more erroneous homestead exemptions for real property,

              including at least one erroneous homestead exemption granted for the property against

              which the lien is sought, during any of the 6 assessment years immediately prior to the

              assessment year in which the notice of intent to record a tax lien is served.”

       35 ILCS 200/9-275(c). Section 9-275(f) provides the requirements for the imposition of interest

       and penalties under the current facts:

              “[I]f a lien is filed pursuant to this Section and the property owner received 3 or more

              erroneous homestead exemptions during any of the 6 assessment years immediately prior

              to the assessment year in which the notice of intent to record a tax lien is served, the

              arrearages of taxes that might have been assessed for that property, plus a penalty of 50%

              of the total amount of unpaid taxes for each year for that property and 10% interest per

              annum, shall be charged against the property by the county treasurer.”

       35 ILCS 200/9-275(f).




                                                      -10-
       1-16-1184


¶ 22          Read together, these provisions provide that in order to recover the unpaid taxes, interest,

       and penalties in this case, the Assessor was required to prove three things: (1) the property on

       which the lien is to be imposed is in the county; (2) the property owner received 3 or more

       erroneous homestead exemptions, including one on the property at issue; and (3) the erroneous

       homestead exemptions were received in the 6 assessment years immediately prior to the

       assessment year in which the notice was served. Nowhere in these provisions is the Assessor

       required to prove an absence of clerical error or omission before it is entitled to unpaid taxes,

       interest, and penalties. Had the General Assembly intended that the Assessor prove a lack of

       clerical error or omission as part of its prima facie case and before it could recover, we certainly

       would have expected it to include such a requirement when drafting the sections identifying the

       requirements for imposing liability for unpaid taxes, interest, and penalties. Yet, the General

       Assembly did no such thing.

¶ 23          In addition, as the defendants point out, section 9-275 speaks only of the taxpayer

       receiving erroneous homestead exemptions and does not concern itself with how or why the

       taxpayer received the erroneous homestead exemptions, i.e., whether they were received as a

       result of the taxpayer’s application or clerical error or omission. Rather, the language imposes

       liability regardless of the manner in which the erroneous homestead exemptions were received.

       This again suggests that the General Assembly did not intend to impose an obligation on the

       Assessor to prove a lack of clerical error or omission.

¶ 24          Next, the language of the clerical provision itself indicates an intent that it serve as an

       affirmative defense, not as an element of the Assessor’s cause of action. The provision provides

       that the taxpayer will not be liable for interest and penalties “[i]f the erroneous exemption was

       granted as a result of a clerical error or omission on the part of the chief county assessment


                                                       -11-
       1-16-1184


       officer.” By phrasing it in this manner—as opposed to saying that interest and penalties could be

       imposed only if there was an absence of clerical error or omission by the Assessor—the General

       Assembly expressed an expectation that proof would be adduced of clerical error or omission,

       not the absence of clerical error or omission. Given that it would be the taxpayer, not the

       Assessor, who would assert and benefit from proof of the existence of a clerical error or

       omission, it seems only logical that the taxpayer would also be the one charged with producing

       that proof. See Christenson v. Rincker, 288 Ill. App. 3d 185, 191 (1997) (burden of proving

       defense by which the defendant could escape liability placed on the party who would benefit

       from it—the defendant); Nevious v. Bauer, 281 Ill. App. 3d 911, 916 (1996) (same); Gibson v.

       State Farm Mutual Automobile Insurance Co., 125 Ill. App. 3d 142, 149 (1984) (referring to “the

       general rule that the party asserting affirmative matter has the burden of proving the issue”).

¶ 25           Furthermore, the clerical error provision relieves a taxpayer of liability for “the interest

       and penalties authorized by this Section” (emphasis added), thus assuming that the requirements

       for obtaining interest and penalties have already been met by the time that the issue of clerical

       error or omission is considered. Certainly, if the lack of clerical error or omission were a

       prerequisite for recovering interest and penalties, then there could not be any “authorized”

       interest or penalties until the issue of clerical error had been determined. Thus, because the

       language of section 9-275(h) presupposes the authorization of interest and penalties, it suggests

       that the General Assembly did not intend that the absence of clerical error or omission be a

       requirement for the Assessor’s collection of unpaid taxes, interest, and penalties arising out of

       erroneous homestead exemptions. Rather, it intended affirmative proof of the existence of

       clerical error or omission to serve as an escape hatch or affirmative defense for the taxpayer to

       avoid the liability for interest and penalties.


                                                         -12-
       1-16-1184


¶ 26          Moreover, as discussed above, the Code has otherwise placed the burden of maintaining

       accurate property exemptions on the taxpayer. Accordingly, it only makes sense to also place on

       the taxpayer the burden of demonstrating that any error in exemptions was the result of the

       Assessor’s error, not the taxpayer’s.

¶ 27          We note that the plaintiff argued below that proof of clerical error or omission rested

       solely in the hands of the Assessor and that a taxpayer did not have such evidence. We disagree.

       Rule 8(e) of the Department’s Rules of Procedure provides that “[u]pon the timely request of any

       party to the proceeding, any person the Hearing Officer determines may reasonably be expected

       to provide material and non-cumulative testimony must be made available for examination prior

       to a final determination of erroneous homestead exemption.” Accordingly, the plaintiff certainly

       could have solicited evidence from the Assessor’s staff to demonstrate clerical error or omission.

       Moreover, we observe that the taxpayer, as the owner of the property, is in the best position to

       know the current and correct use of his or her property, to know what exemptions he or she did

       or did not apply for, and to make any necessary changes or corrections in the application of

       homestead exemptions. Accordingly, the taxpayer is also in the best position to demonstrate that

       an erroneous homestead exemption resulted from Assessor clerical error or omission rather than

       the taxpayer’s failure to report any changes in property use or ownership or to correct any errors

       in the application of homestead exemptions.          See Southwest Federal Savings and Loan

       Association of Chicago v. Cosmopolitan National Bank of Chicago, 23 Ill. App. 2d 174, 180-82

       (1959) (placing the burden of proof on the party who had access to the information necessary to

       prove or disprove a disputed fact).

¶ 28          Having concluded that the plaintiff bore the burden of demonstrating, by a preponderance

       of the evidence, that the erroneous homestead exemptions were the result of the Assessor’s


                                                     -13-
       1-16-1184


       clerical error or omission, we turn to the plaintiff’s alternative argument that she satisfied this

       burden. According to the plaintiff, she sustained this burden by testifying, without contradiction

       from the Assessor, that she did not know she was receiving erroneous homestead exemptions,

       she did not apply for the exemptions, and she otherwise paid the assessed taxes for all of the

       years in question.     As the Department points out, however, none of this affirmatively

       demonstrates that the erroneous homestead exemptions were the result of Assessor clerical error

       or omission. Just because the plaintiff claims to have not known about the exemptions and to

       have not applied for them, that does not mean that the Assessor necessarily committed error or

       failed to follow some procedure. For all we know, the exemptions could have carried over from

       a previous owner or occupant of the properties due to the plaintiff’s failure to fulfill her

       obligation to report changes in the use or ownership of the properties or her failure to correct the

       erroneous application of homestead exemptions upon receipt of assessment notices.

¶ 29          The notion that the plaintiff failed to correct the erroneous application of homestead

       exemptions is supported by the evidence here.          The plaintiff testified that she received

       assessment notices for each of the properties. Under section 9-275(b), those notices would have

       listed the homestead exemptions applied to each property. The plaintiff admitted that when she

       received the assessment notices, she only looked at whether they applied to the Chicago Ridge

       building or her Burbank home and the amount due. Thus, she did not look to see whether the

       applied exemptions were correct based on the use and ownership of the units, and she did

       nothing to correct what she now admits were erroneous homestead exemptions. We note that

       although the plaintiff states in her brief on appeal that she is unable to read English, she never

       testified to as much and, thus, it is not part of the evidence to be considered. Accordingly, based




                                                      -14-
       1-16-1184


       on the evidence presented to the Department, the plaintiff’s lack of knowledge of the erroneous

       homestead exemptions appears to have been her doing, not the Department’s.

¶ 30          Moreover, with respect to PIN 1001 and PIN 1003, the Notices indicate that the type of

       homestead exemption applied changed in 2010 from HomeOwner to Long-Term Occupant and

       then returned to HomeOwner in 2011. Absent additional evidence, we find it unlikely that, even

       if the initial HomeOwner homestead exemption was accidentally applied to four of the plaintiff’s

       properties, the type of exemption on two of the properties would then, after several years, be

       accidentally changed to Long-Term Occupant for one year and then accidentally be changed

       back to HomeOwner. Based on this, we cannot say that the Department’s determination that the

       plaintiff failed to prove clerical error or omission by the Assessor was against the manifest

       weight of the evidence. White v. Retirement Board of Policemen’s Annuity and Benfit Fund of

       the City of Chicago, 2014 IL App (1st) 132315, ¶ 23 (administrative agency’s determinations of

       questions of fact to be disturbed only if against the manifest weight of the evidence).

¶ 31          Finally, although not raised by either of the parties, our review of the record on appeal

       revealed a third issue that requires our attention because it involves a void order. Delgado v.

       Board of Election Commissioners of the City of Chicago, 224 Ill. 2d 481, 486 (2007) (courts

       have an independent duty to vacate void orders and, thus, may do so sua sponte); Schak v. Blom,

       334 Ill. App. 3d 129, 134 (2002) (same). Under the version of section 9-275 that was in effect at

       the time that the Assessor served the plaintiff with the Notices, the Assessor could impose a lien

       in an amount that included unpaid taxes, interest, and penalties if “the property owner received 3

       or more erroneous homestead exemptions during any of the 6 assessment years immediately

       prior to the assessment year in which the notice of intent to record a tax lien is served.” 35 ILCS




                                                      -15-
       1-16-1184


       200/9-275(f) (emphasis added). In this case, the Department awarded the Assessor unpaid taxes,

       interest, and penalties for years 2007, 2008, 2009, 2010, 2011, 2012, and 2013.

¶ 32          We have previously held that where proceedings under section 9-275 are instituted in

       2014, as they were here, this provision entitles the Assessor to collect delinquent taxes, interest,

       and penalties only for the years 2008, 2009, 2010, 2011, 2012, and 2013, but does not entitle the

       Assessor to collect such monies for 2007. Cuevas, 2017 IL App (1st) 151318, ¶¶ 37-38. Actions

       taken by an administrative agency that exceed the scope of its statutory authority are void.

       Delgado, 224 Ill. 2d at 485; Mitchell v. People, 2016 IL App (1st) 141109, ¶19. Accordingly,

       because the Department exceeded its authority under section 9-275(f) by awarding the Assessor

       unpaid taxes, interest, and penalties for 2007, that portion of its order is void and must be

       vacated, as must the portion of the trial court’s order affirming that award.

¶ 33                                            CONCLUSION

¶ 34          For the foregoing reasons, the judgment of the Circuit Court is affirmed in part and

       vacated in part.

¶ 35          Affirmed in part; vacated in part.




                                                       -16-